DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 should end with a period instead of a semi-colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2015/1284219) in view of Nordström (US 4,574,651).
McConnell et al disclose a platform control system for boom lifts comprising: a control panel (30) includes a display screen (32); a left joystick (33a); and a right joystick (33a).
McConnell et al do not disclose the left joystick includes a plurality of left On-off-On switches and at least one left On-Off switch; and the right joystick includes a plurality of right On-Off-On Switches and at least one right On-Off switch.
Nordström teaches the use of a joystick including a plurality of On-Off-On switches (28) and at least one On-Off switch (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of McConnell et al to include the left joystick and the right joystick each having a plurality of On-Off-On switches and at least one On-Off switch as taught by Nordström in order to be accurately and readily selected by touch or feel without the need for removing a hand from the control device thereby increasing safety.
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200317279 		station/joysticks
US 20170294935 		screen shroud
US 8380402 			controls
US 8276476 			joystick controls
US 20090055058 		3 position rocker switch


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656